 327 NLRB No. 1451NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Palace Station Hotel and Casino, Inc. and Profes-sional, Clerical & Miscellaneous Employees, Lo-cal 995, affiliated with International Brother-hood of Teamsters, AFLŒCIO. Case 28ŒCAŒ15557March 10, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on December 2, 1998, theGeneral Counsel of the National Labor Relations Boardissued a complaint on January 12, 1999, alleging that the
Respondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 28ŒRCŒ5652.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On February 10, 1999, the General Counsel filed aMotion for Summary Judgment.  On February 18, 1999,the Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer and responses, the Respondent admits itsrefusal to bargain, but attacks the validity of the certifi-cation on the basis of the Board™s unit determination inthe representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is now, and has been at all time mate-rial, a Nevada corporation with an office and place ofbusiness in Las Vegas, Nevada, where it is engaged inthe hotel and gaming industry.  During the 12-month
period ending December 2, 1998, the Respondent, in the
course and conduct of its business operations described
above, purchased and received at the Respondent™s facil-ity products, goods, and materials valued in excess of$50,000 directly from points outside the State of Nevada
and derived gross revenues therefrom in excess of
$500,000.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held August 13, 1998, the Un-ion was certified on October 30, 1998, as the exclusivecollective-bargaining representative of the employees inthe following appropriate unit:All regular full-time warehouse employees employedby the Respondent at its facility located at 2411 W. Sa-hara Avenue, Las Vegas, Nevada; excluding all otheremployees, office clerical employees, professional em-ployees, managerial employees, guards and supervisorsas defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B. Refusal to bargainSince November 19, 1998, the Union has requested theRespondent to bargain, and, since November 19, 1998,the Respondent has refused.  We find that this refusal
constitutes an unlawful refusal to bargain in violation ofSection 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after November 19, 1998, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union and, if anunderstanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB DECISIONS OF THE NATIONAL LABOR RELATONS BOARD2226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Palace Station Hotel and Casino, Inc., LasVegas, Nevada, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Refusing to bargain with Professional, Clerical &Miscellaneous Employees, Local 995, affiliated withInternational Brotherhood of Teamsters, AFLŒCIO as the
exclusive bargaining representative of the employees in
the bargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All regular full-time warehouse employees employedby the Respondent at its facility located at 2411 W. Sa-hara Avenue, Las Vegas, Nevada; excluding all otheremployees, office clerical employees, professional em-ployees, managerial employees, guards and supervisorsas defined in the Act.(b) Within 14 days after service by the Region, post atits facility in Las Vegas, Nevada, copies of the attachednotice marked ﬁAppendix.ﬂ1 Copies of the notice, onforms provided by the Regional Director for Region 28after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since November 19, 1998.                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  March 10, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                       Member(SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from my colleagues™ denial of the Employer™srequest for review of the Regional Director™s decision, in
which he found appropriate a unit limited to warehouse
employees.  Accordingly, I dissent here from my col-leagues™ granting the General Counsel™s Motion forSummary Judgment and their finding that the Employerviolated Section 8(a)(5) and (1) of the Act.Dated, Washington, D.C.  March 10, 1999J. Robert Brame III,                      Member            NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with Professional,Clerical & Miscellaneous Employees, Local 995, affili-ated with International Brotherhood of Teamsters, AFLŒCIO as the exclusive representative of the employees inthe bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit: PALACE STATION HOTEL3All regular full-time warehouse employees employedby us at our facility located at 2411 W. Sahara Avenue,Las Vegas, Nevada; excluding all other employees, of-fice clerical employees, professional employees, mana-gerial employees, guards and supervisors as defined inthe Act.PALACE STATION HOTEL AND CASINO, INC.